Citation Nr: 1216432	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-21 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder with depression, bipolar disorder, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from February 2005 to November 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to the benefits sought on appeal.  The April 2007 rating decision also denied service connection for bilateral hearing loss.  Although the appellant also initially disagreed with the denial of service connection for bilateral hearing loss and was provided with a statement of the case on this additional issue, on his VA Form 9, received in July 2008, he limited his appeal to the issue of entitlement to service connection for an acquired psychiatric disability.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims that service connection is warranted for an acquired psychiatric disability, variously diagnosed as adjustment disorder with depression, bipolar disorder, and depression, because it began during service.  In his substantive appeal, the Veteran argued that service connection is warranted because he had no history of depression prior to active service.  

The service treatment records show that in April 2006 the Veteran was seen because his chronic back pain affected his job.  The Veteran was noted to have tremendous difficulty with stress issues.  Specifically, it was noted that he felt pressured and abused by his command.  The Veteran denied depressive or anxiety symptoms.  He admitted to being "stressed out" because his command was not understanding of his situation.  He denied any family or personal psychiatric history.  He stated that he used to drink heavily on weekends in the past, but he denied any occupational or social impairment secondary to drinking.  It was reported that over the past two years, he had only drunk alcohol on a few occasions.  He denied illicit drug use.  He related that he had problems in the military; he had counseling for wearing inappropriate uniform and not shaving.  Mental status examination revealed that the Veteran minimized issues and may mistrust others.  He was guarded and hesitant to give details for certain questions.  He appeared to have difficulty connecting with others.  He had difficulty articulating emotion, and had a flat affect.  He had personality traits suggestive of a personality disorder.  The Veteran was diagnosed with schizotypal traits and was found psychologically fit for full duty.  A somatoform disordered was not diagnosed, although it was noted that the Veteran had indicators suggestive of "at least some" psychological component to his back pain.  

A May 2006 service treatment record notes that the Veteran was seen for routine follow-up.  It was noted that the Veteran felt that he might have attention deficit disorder (ADD).  He stated that at the age of 12 he was referred by a teacher due to possible ADD, but he was never diagnosed with ADD.  He complained of constant pain that could explain his inability to concentrate.  The impression was complaints of inability to focus, not listening when spoken to, and inability to complete tasks in a timely fashion.  The May 2006 service treatment record indicates that this could be explained by chronic pain and that ADD was also a possibility.  Psychological testing was to be obtained.  The diagnoses included rule-out ADD and schizotypal traits.  The Veteran was found to be psychiatrically fit for duty, but psychiatric testing was pending.  

Another May 2006 service treatment record reflects that the Veteran was seen for routine follow-up.  It was noted that the Veteran completed psychiatric testing, which was done the week prior.  The testing suggested possible somatoform disorder.  It was noted that the Veteran was diagnosed with attention deficit hyperactivity disorder (ADHD) at age 14.  He was treated with Wellbutrin and Zoloft during his teenage years.  The Veteran outlined various stressors including work and financial stressors.  It was noted that he continued to have inattention problems, problems finishing tasks at work, and problems listening when spoken to.  The mental status examination revealed that the Veteran's mood was "okay," with a depressed defect.  The current mental status examination and psychological testing were suggestive of depressive disorder.  The diagnosis was attention deficit disorder (ADD) and rule-out depressive disorder, not otherwise specified. T he Veteran was found fit for full duty, psychiatrically.  The Veteran was to return in one month for follow up.  Therapy was discussed, but the Veteran did not desire this and was content with medication management appointments.

A June 2006 service treatment record notes that the Veteran had no psychological symptoms, no depression, and no sleep disturbances, with normal enjoyment of activities.

Another June 2006 service treatment record notes that the Veteran had made vague homicidal statements because he was very frustrated with his situation; however, he did not have actual intention of harming anyone.  The Veteran was determined not to be a danger to himself or others and he did not then meet the criteria for involuntary hospitalization.  The diagnoses were attention deficit hyperactive disorder (ADHD) and schizotypal traits.  The Veteran was found psychiatrically fit for duty and responsible for his actions.  

An October 2006 service medical report form reflects that the Veteran had many disorders.  It was specifically noted that he was treated for schizotypal traits and ADHD with Wellbutrin, and that good results had been obtained.  It was noted that the Veteran was not considered for Sea/Oversea duty due to chronic conditions and was recommended for administrative separation.

The post-service treatment records reflect that the Veteran underwent a VA examination in January 2007.  The report of that examination reflects that the Veteran was diagnosed with ADHD when he was 17.  He tried Wellbutrin at that time to help him "try to focus."  The Veteran reported "getting pretty crazy" during service.  He was seen by a psychiatrist because he got angry when he was not allowed to go on leave and wanted to kill his new Chief.  The Veteran was put on Wellbutrin and was seen five times, on a monthly basis.  The Veteran reported being unsure if part of his medical discharge was due to mental health issues.  Currently, he stated that he had been told that he needed to be on Wellbutrin, and his parents thought he might be bipolar.  He complained of being easily distracted, due to the fact that he had so much going on in his life.  The examiner commented that the Veteran was diagnosed and treated for ADHD when he was 17 years old, but he was never treated for depression until he was in the Navy.  He was apparently referred by his Chief after making remarks of a threatening tone towards his new Chief when he was denied leave.  On examination, the Veteran's mood was depressed and the Veteran described being depressed about losing his house.  He stated that he felt tricked into going back to work when he was not ready.  He would like to take six months off to get his life in order.  He stated that he had been depressed since he lost his house two months previously, and prior to that things were "not a whole lot better."  The Veteran had trouble getting to sleep most nights, and reported that it took at least an hour to get to sleep, and he was able to sleep for at least three hours.  However, he did not get enough sleep because he started thinking about "everything."  He stated that his energy level had been low for six to eight months.  The examiner stated that the Veteran reported current depression that appeared situational, and he was treated for depression in the Navy that appeared situational.  The examiner felt that although each episode of depression was situational, it was likely the same process.  The examiner diagnosed the Veteran with ADHD, mixed type, and adjustment disorder with depression.  The examiner noted that the Veteran denied manic episodes other than some racing thoughts.  The examiner further noted that many of the Veteran's bipolar-like issues, such as getting more impulsive and reactive, are likely due to the underlying ADHD, which may become more pronounced when he is stressed.  

A March 2007 VA opinion report by the January 2007 VA examiner, notes that the claims file, to include the service treatment records, and January 2007 VA examination report, was reviewed.  It was noted that in June 2006 the Veteran was seen because of vague homicidal comments he had made.  Diagnoses included ADHD and schizotypal traits.  Stressors cited included some tax issues and stress about his chain of command.  An April 2006 service treatment record notes maladaptive personality traits and possible somatoform issues.  A May 2006 entry notes a diagnosis of ADD, rule-out depressive disorder, and a plan to start the Veteran on Wellbutrin.  The examiner concluded that "it is less likely as not" that the adjustment disorder with depression is due to or caused by military service.  The rationale given was that the Veteran cited vague discontent about losing his house and about not feeling ready to go back to work, such that he felt "tricked" into going back to work sooner than he wanted to.  He also cited money issues and living apart from his wife.  The examiner stated that adjustment disorder, by definition, was very time-limited and related to circumstances in one's life.  It does not refer to long-term depressive problems that extend past weeks or a few months.  The only diagnosis in the service treatment records related to depression was "rule-out depressive disorder."  However, this was never changed to a "full-blown" depressive disorder.  The focus of his depressed mood during service also seemed to be circumstantial and temporary, as opposed to depression related to long-term depressive disorder.  The examiner further stated that, on the other hand, the Veteran was consistently diagnosed with schizotypal personality traits, which were not particularly clear, because he was never described as "bizarre or odd, per se."  The implication, according to the VA examiner, was that the Veteran's communication and problem-solving skills were poor, and may have led to some of his emotional distress. 

An April 2007 private treatment record from FamilyMeans notes that the Veteran was on Wellbutrin in service for some time, but was not given a discharge prescription, so he had not been taking it since he was discharged.  The private physician stated that the Veteran was going to restart Wellbutrin and return in one month.  Psychiatric consultation was strongly encouraged.  

Private treatment records from FamilyMeans dated in April 2007 and May 2007 follow the Veteran for symptoms of depression, impulsivity, and discussion of bipolar disorder.  The April 17, 2007 Intake Assessment form notes that the Veteran was referred from Stillwater Clinic, and that the Veteran had bipolar behaviors and alcohol abuse.  Diagnoses included bipolar disorder and alcohol dependence.  A May 29, 2007 phone consultation report notes that the Veteran was transferred to the VA hospital after being intoxicated and nonspecifically threatening suicide.  It was noted that the Veteran was scheduled to see a private psychiatrist for further psychological evaluation in June.

A May 2007 VA treatment record notes that the Veteran was admitted for depression and suicidal ideation.  The Veteran stated that he was on a "drinking binge," blacked out, rolled his truck, and was brought to the hospital.  He stated that he was unhappy with his life.  He recently lost his house because he could not afford it.  He had been living with friends and was separated from his wife.  The impression was depressive disorder, not otherwise specified, rule-out major depressive disorder, and history of ADHD.  

VA treatment records from August 2007, October 2007, January 2008, and April 2008 show a diagnosis of alcohol abuse and financial stressors.  A February 2008 VA mental health progress note indicates that the Veteran had a current diagnosis of depressive disorder, not otherwise specified.  

Initially, the Veteran's May 2006 psychiatric testing reports are not contained in the service treatment records.  As such, his service personnel records should be obtained, and an effort to obtain these May 2006 psychological testing reports should be made through all appropriate facilities, should they not be contained in the service personnel records.  

The post-service records in the claims file show that the Veteran was first seen at FamilyMeans in April 2007 with a diagnosis of bipolar disorder, type II, and alcohol dependence.  The April 17, 2007 Intake Assessment form notes that the Veteran was referred from Stillwater Clinic.  A review of the record reveals that there are no treatment records in the claims file from Stillwater Clinic.  As such, an attempt should be made to obtain these records.

Additionally, the records from FamilyMeans, showing a diagnosis of bipolar disorder, were received subsequent to both the January 2007 VA examination report and March 2007 medical opinion report.  As such, the VA examiner did not have a complete record of the Veteran's psychiatric history at the time the Veteran was examined and the opinions were obtained.  Moreover, no medical opinion is of record regarding whether the Veteran's current diagnosis of bipolar disorder is causally or etiologically related to his military service, to include his psychiatric diagnoses therein.  

The January 2007 VA examination report reflects that although the Veteran's depression symptoms in service were situational to the time, and his current depressive symptoms were also reported as situational to the time, they were found of the "same process."  However, in rendering an opinion against the claim in March 2007, the examiner failed to explain this earlier statement.  However, the Veteran was prescribed Wellbutrin during service, May 2006 in-service psychiatric testing was suggestive of depressive disorder, and the Veteran's psychiatric diagnoses during service were mentioned as reasons for his administrative separation from service.  As such, there is conflicting medical evidence of record.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described above, the Board finds that the January 2007 VA examination report and March 2007 VA medical opinion report obtained in this case are inadequate for adjudication purposes, and a remand for a new examination is required in order to fairly adjudicate the claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, after the statement of the case was issued in June 2008, the Veteran, through his representative, submitted the additional private medical evidence from FamilyMeans in December 2008 without a waiver of consideration of this evidence in the first instance by the RO.  38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding his treatment at the Stillwater Clinic, so that VA can obtain copies of these records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all VA treatment records dating from April 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must undertake all appropriate development efforts to obtain copies of the May 2006 psychiatric testing reports from the Veteran's active service.  Requests must be made to obtain these records from any appropriate records depository or facility.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The RO must attempt to obtain copies of the Veteran's complete service personnel records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4.  The Veteran must be afforded a VA psychiatric examination to determine the nature of any current acquired psychiatric disorder, to include adjustment disorder with depression, bipolar disorder, and/or depression, and, if any such disorder is present, whether any such disorder was incurred in or is due to his active duty service.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any current psychiatric disability.  After examining the Veteran, reviewing the evidence of record, and with consideration of the Veteran's statements, the examiner must opine as to whether any current acquired psychiatric disorder is etiologically related to the Veteran's active duty service, to include the May 2006 psychiatric testing suggesting depressive disorder, the diagnoses of rule-out depression, the treatment with prescription Wellbutrin, and the Veteran's administrative separation due to mental health treatment.  In rendering this opinion, the examiner must specifically address the Veteran's current diagnosis of bipolar disorder, as well as the January 2007 VA examiner's opinion that the depression in service and the current depression, although situational, were of "the same process."  

A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

